United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3655
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                       Terrance Wilson, also known as Mutt

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: October 2, 2019
                               Filed: October 7, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, COLLOTON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Terrance Wilson appeals the district court’s1 denial of his request to withdraw
his plea and proceed to trial after he pleaded guilty to drug and firearm offenses. His

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
counsel has moved to withdraw, and has filed a brief arguing that the district court
erred by refusing to allow Wilson to withdraw his plea. Wilson has filed a motion for
appointment of new counsel.

       Upon careful review, we conclude that the district court did not abuse its
discretion in refusing to allow Wilson to withdraw his plea, as the plea hearing
transcripts show that Wilson understood the plea agreement, and knowingly and
voluntarily entered into the agreement, despite his later statements at sentencing
asserting that he had not fully understood his plea agreement and that he had been
misled by his attorneys. See United States v. Green, 521 F.3d 929, 931 (8th Cir.
2008) (standard of review); United States v. Andis, 333 F.3d 886, 890-91 (8th Cir.
2003); Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we have found no non-frivolous issues for appeal. Accordingly,
we affirm the judgment, grant counsel’s motion to withdraw, and deny Wilson’s
motion for counsel.
                      ______________________________




                                         -2-